Citation Nr: 1510067	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tension headaches, to include as due to undiagnosed illness and/or secondary to service-connected dysthymic disorder.

2.  Entitlement to service connection for aching joints/ chronic pain, to include due to undiagnosed illness and/or secondary to service-connected dysthymic disorder.

3.  Entitlement to service connection for dizziness, to include as due to undiagnosed illness and/ or secondary to service-connected dysthymic disorder.  

4.  Entitlement to service connection for stomach problems, to include as due to undiagnosed illness and/or secondary to service-connected dysthymic disorder.

5.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness and/or secondary to service-connected dysthymic disorder.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION


The Veteran had active duty service from October 1975 to February 1976 and from November 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing at the RO.  He then submitted correspondence to the RO in July 2011 indicating his desire to withdraw his hearing request.  In July 2011, the Veteran informed the RO that he still wished to have a hearing at the RO.  However, the case was certified to the Board without a hearing being scheduled.  The Board sent the Veteran a letter in January 2015 to clarify whether he still desired a hearing.  The Veteran requested a videoconference hearing at the RO.  Therefore, a remand is necessary to schedule a videoconference hearing.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3). 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Milwaukee RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




